Citation Nr: 0214495	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  91-50 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1989, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1985 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO denied service 
connection for post-traumatic stress disorder.  In a 
September 1990 rating decision, the RO granted service 
connection for post-traumatic stress disorder, effective 
August 10, 1989.  The veteran has appealed the effective date 
assigned for the grant of service connection.

This case has been on appeal since the September 1990 rating 
decision, which granted service connection for post-traumatic 
stress disorder.  The United States Court of Appeals for 
Veterans Claims (the Court) later determined, in a December 
2000 decision, that the veteran was not properly notified of 
a February 1985 rating decision, which had denied service 
connection for post-traumatic stress disorder, and that the 
veteran's claim had been pending since his original claim for 
service connection was filed in December 1984.  The Court 
also determined that VA had failed to obtain the veteran's 
Social Security Administration records which it was ordered 
to do in a March 1995 Court order.

VA has obtained the Social Security Administration disability 
records, and the case is ready for further appellate review. 


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
post-traumatic stress disorder on December 21, 1984.

2.  A diagnosis of post-traumatic stress disorder based upon 
psychological testing was entered on December 5, 1988.

3.  There was no diagnosis of post-traumatic stress disorder 
prior to December 5, 1988.


CONCLUSION OF LAW

The criteria for an effective date of December 5, 1988, for 
the grant of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  

Additionally, in the July 1998 Board decision, it explained 
why an effective date earlier than August 10, 1989, was not 
warranted.  While the Board is granting an earlier effective 
date than August 10, 1989, in this decision, the veteran is 
not prejudiced by this action.  The veteran's representative 
has been arguing that the veteran warrants an earlier 
effective date, and thus, the veteran has had the opportunity 
to argue the case on the merits.  

Following the December 2000 Court decision, the Board 
provided the veteran and his representative with a 90-day 
period to submit additional argument and evidence, which 
letter was issued in February 2001.  That same month, the 
veteran's representative submitted the veteran's earnings 
from 1985 to 1989.  

In March 2001, the Board provided the veteran and his 
representative copies of the veteran's Social Security 
Administration disability records and allowed them a 90-day 
period to submit additional argument and evidence.  In April 
2001, the veteran's representative stated that VA had failed 
to obtain the veteran's original application for Social 
Security Administration benefits and asked that a copy of the 
application be obtained.  In May 2001, the Board informed the 
veteran's representative that the additional records were 
being requested and that he would be informed when those 
records were obtained.  In July 2001, the Board provided the 
veteran and his representative copies of the additional 
Social Security Administration records and allowed them a 90-
day period to submit additional argument and evidence.

The veteran's representative submitted requests for 
extensions of time beyond the 90-day period to submit 
additional argument and evidence, which extensions were 
granted.  In December 2001, the veteran's representative 
submitted additional evidence.  

In March 2002, the Board sought an independent medical expert 
opinion, which was received in April 2002.  That same month, 
the veteran and his representative were provided with copies 
of the medical opinion and provided a 60-day period with 
which to respond to the medical opinion.  The veteran's 
representative submitted a request for an extension of time, 
which was granted.  In August 2002, the veteran's 
representative submitted an additional opinion.  

As stated in the Introduction and above, following the 
December 2000 Court decision, VA obtained the veteran's 
Social Security Administration disability records, to include 
his original application.  This appeared to be the only 
remaining evidence needed for the veteran's claim.

Thus, the Board finds that the veteran has been given 
notification of what information or evidence would be 
necessary to substantiate his claim and provided with 
opportunities to submit additional argument and evidence.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim.  
However, the issue before the Board is whether an effective 
date earlier than August 10, 1989, is warranted for the grant 
of service connection.  An examination conducted in 2002 
would not assist in the grant of an effective date more than 
10 years ago.  Thus, the Board finds that VA was not under an 
obligation to have the veteran examined for the purposes of 
this claim.

The Board is also aware that at the time the veteran's 
representative submitted additional evidence to the Board, he 
waived initial RO consideration of the evidence; however, at 
the time of the August 2002 submission, he did not provide 
such a waiver.  Regardless, the rule has changed, and the 
Board may consider additional evidence without having to 
refer the evidence to the agency of original jurisdiction for 
initial consideration and without having to obtain a waiver 
from the veteran.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  
The rule was made effective as of February 22, 2002 and 
applies to appeals for which the notice of disagreement was 
filed on or after February 22, 2002, and to appeals pending, 
whether at the Board, the United States Court of Appeals for 
Veterans Claims, or the United States Court of Appeals for 
the Federal Circuit, on February 22, 2002.  Because the 
veteran's claim was pending before the Board as of February 
22, 2002, the rule applies, and the Board may proceed with 
the appeal.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
Board finds that the case need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

A May 1982 private medical record shows that the veteran was 
seen by a psychiatrist for marital problems.  The 
psychiatrist diagnosed alcohol dependency, in remission, and 
adjustment disorder with depression.

A January 1984 private medical record shows that the veteran 
underwent Minnesota Multiphasic Personality Inventory 
testing.  The examiner entered diagnoses of schizoaffective 
disorder, bipolar disorder, schizophrenic disorder, and major 
depression.

A March 1984 private medical record shows that the clinical 
psychologist stated that the veteran had attended three 
therapy sessions.  He stated that after meeting with the 
veteran, he consulted with a psychiatrist and that they 
reached a conclusion that paranoid schizophrenia was the 
likely diagnosis.  The clinical psychologist saw the veteran 
again in May 1984 on two occasions.  He noted that he had 
spoken again with the psychiatrist who stated that while the 
veteran's thinking was paranoid, he did not think a diagnosis 
of schizophrenia was appropriate at that time.

A May 1984 private psychological evaluation shows that the 
private physician entered a diagnosis of atypical paranoid 
disorder.

A November 1984 private treatment record shows that the 
veteran attended one hour of psychotherapy.  He reported 
feeling suicidal.  The private physician noted that the 
veteran reported he was a Vietnam veteran but had never used 
any of his veteran's benefits.  He stated that it was 
arranged for the veteran to speak with a volunteer veteran's 
counselor about the various inpatient programs available.  He 
added that the veteran reported being excited about the 
possibility of dealing with the problems that his stint in 
Vietnam had created in him.  

A December 1984 VA treatment report shows that the veteran 
underwent testing.  The clinical psychologist entered a 
diagnosis of schizotypal personality disorder.

The veteran filed his claim for service connection for post-
traumatic stress disorder on December 21, 1984.  

A January 1985 VA treatment report shows a post-traumatic 
stress disorder intake and evaluation.  The psychiatric nurse 
indicated that the veteran reported having seen a friend 
deliberately killed (which was noted as "non-combat).  He 
also stated that his battalion was overrun and exposed to 
daily mortar attacks and that he had extensive exposure to 
atrocities committed by Vietnamese, as well as other 
soldiers.  The psychiatric nurse reported the veteran's 
symptoms and entered an impression that post-traumatic stress 
disorder was not a problem for the veteran at this time.  She 
stated the veteran had identified his problems as his 
drinking and the consequences of the disruptions that his 
drinking had caused.

A February 1985 VA hospitalization summary report shows that 
the veteran was hospitalized from December 1984 to February 
1985.  The psychiatrist noted that the veteran had been 
admitted in December 1984 and that he was to pay special 
attention to treatment for post-traumatic stress disorder, 
paranoid schizophrenia, and depression.  In the report, the 
psychiatrist noted that the veteran reported he had been in 
Vietnam for 15 months.  The veteran stated he did not see 
combat although he saw "lots of dead bodies."  The 
psychiatrist noted that the veteran did not express any 
anxiety or demonstrate any significant anxiety while 
hospitalized and did not express any survivor's guilt or 
avoidance of things which reminded him of Vietnam.  The 
veteran reported physical abuse in his childhood.  The 
psychiatrist stated that full-fledged schizophrenia could not 
be diagnosed at that time.  He entered a diagnosis of 
schizotypal personality disorder.  

A March 1985 private hospitalization report shows that the 
veteran voluntarily admitted himself because he was going to 
resume drinking.  The examiner entered a diagnosis of history 
of alcoholism.

A February 1986 private medical record shows that the veteran 
was seen three times that month by a clinical social worker.  
Following examination, the social worker entered a diagnoses 
of major depression and alcohol dependence, in remission.

An October 1986 private summary report shows that the veteran 
had been admitted on February 10, 1986, and discharged on 
October 10, 1986.  The social worker noted that the veteran 
had attended therapy from February 10, 1986, through August 
15, 1986, for a total of 11 sessions.  The diagnoses entered 
were major depression, single episode, and alcohol dependence 
in remission.

A January 1987 VA treatment report shows that the veteran 
reported his past history of alcoholism and that he was 
currently depressed.  The examiner entered a diagnosis of 
depression due to alcoholism.  He was referred to psychiatry.  
The veteran was seen four days later at the psychiatric ward.  
The examiner entered an impression to rule out post-traumatic 
stress disorder with chemical dependency and depression.

An August 1988 private medical record shows that a social 
worker noted the veteran carried numerous psychiatric 
diagnoses, including atypical paranoid disorder, adjustment 
reaction with depression, alcoholism in remission, and major 
depression.  He also stated that in addition, diagnoses of 
schizoaffective disorder, paranoid schizophrenia, and post-
traumatic stress disorder had all been considered.  Following 
evaluation, the social worker deferred a diagnosis.  He 
stated he was going to consult with a physician about a 
possible psychological evaluation and diagnostic 
possibilities, especially post-traumatic stress disorder.

In a November 1988 letter from Dr. Dwight Leonard, he stated 
that the veteran had been seen on and off at the clinic since 
January 1987.  He noted that the veteran had been seen at the 
VA Readjustment Counseling Program, "as he was a veteran in 
Vietnam and did have combat experience.  Much of his trauma 
experienced in Vietnam is still repressed and I suspect it 
may come out at some point later."  Dr. Dwight stated that 
the veteran had a history of a dysfunctional family.  He 
noted the veteran had undergone testing using the Bender 
Gestalt and Rorschach, which results suggested a 
decompensated paranoid schizophrenic.  However, he stated he 
believed that the veteran had major depression "from a 
person who has been depressed since childhood" and believed 
that the veteran sustained "significant abuse" as a child.

The record reflects that the veteran submitted a claim for 
Social Security Administration disability benefits in 
November 1988.  On the application, the veteran stated his 
disabling conditions were post-traumatic stress disorder, 
alcoholism, and depression.  When asked, "When did your 
condition first bother you," the veteran indicated October 
1, 1986.  He further indicated that he worked after that date 
and that he stopped working in July 1988.  Initially, the 
claim was denied in January 1989, but was subsequently 
granted in April 1989.  The primary diagnosis was post-
traumatic stress disorder and the secondary diagnosis was 
depression with dependent personality.

On December 5, 1988, the veteran underwent Minnesota 
Multiphasic Personality Inventory and the Wechsler Memory 
Scale testing.  Dr. Dwight stated the following:

[The veteran]'s performance on the 
Rorschach suggested decompensation to the 
point of psychosis.  There was a great 
deal of poor form level and associated 
sexualized content which has been used as 
a defense against Post-Traumatic issues.  
As he has worked through some of these 
issues in therapy, the Vietnam material 
is starting to come through but there is 
a great deal of the characteristic 
numbing of affect about these memories.  
The associations also suggest a great 
deal of phobic and avoidant responses and 
the color responses suggest impulsivity.  
The reality contact is fair to poor as is 
often found in [post-traumatic stress 
disorder] patients.

Dr. Dwight entered diagnoses of post-traumatic stress 
disorder and major depression with mood incongruent psychotic 
features.  He signed the document and stated, "Revised 10-
29-89."

A January 1989 private medical record shows that the veteran 
was being evaluated as part of a disability claim.  The 
examiner noted that the veteran's childhood "sounded pretty 
rough" and that the veteran described his father as an 
alcoholic.  He did not report any stressors from Vietnam.  
The examiner entered diagnoses of chronic traumatic stress 
disorder, major depressive disorder, and possibility of 
passive-dependent personality disorder.

An April 1989 record from the Social Security Administration 
shows that a physician had evaluated the veteran to determine 
his employability.  He noted the veteran's history and that 
Minnesota Multiphasic Personality Inventory testing had 
produced invalid results.  He stated that it was felt that 
the veteran would not be able to work on a sustained basis 
due to his depression, anxiety, and to some extent, his 
paranoia.  He determined the veteran's onset of this as July 
1, 1988.

In a December 2001 letter from Dr. Lawrence G. Jarvis, a 
clinical psychologist, he indicates that various medical 
records dated prior to August 1989 show that the veteran had 
post-traumatic stress disorder prior to that time.

In March 2002, the Board sought an independent medical expert 
opinion as to the veteran's claim for an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder.  The two questions asked were as follows:

1.  When is the first time that 
symptomatology indicative of post-
traumatic stress disorder, based upon the 
veteran's stressors, is manifested?  
Please state upon what facts in the 
record and medical principles that you 
base your opinion.

2.  When is the first time that a valid 
diagnosis of post-traumatic stress 
disorder, which is based upon the 
veteran's Vietnam stressors, can be 
entered?  Please state upon what facts in 
the record and medical principles that 
you base your opinion.

In an April 2002 response, the independent medical expert 
stated that it was difficult to ascertain whether the 
symptoms noted were related to Vietnam.  She noted that the 
veteran had reported symptoms that were indicative of post-
traumatic stress disorder, but that he also stated that he 
had had intense anger since age six.  She noted the veteran 
had reported symptoms which were suggestive of abuse as a 
child.  In answering question #2, the independent medical 
expert stated the following:

It is possible that the patient suffered 
from [post-traumatic stress disorder] in 
the 2-3 years following his tour of duty 
in Vietnam, as suggested by his 
retrospective report of intrusive 
recollections and reexperiencing of the 
trauma, along with significant distress 
from emotional conflicts, as noted above.  
However, this information was collected 
retrospectively, thereby subject to call 
bias, and there is insufficient data to 
make a diagnosis of [post-traumatic 
stress disorder] at that time.

An assessment by a clinical social worker 
in August 1988 presents a picture more 
suggestive of [post-traumatic stress 
disorder], in which a constellation of 
avoidance, numbing and arousal symptoms 
is reported.  Absent, however, is 
notation of intrusive recollections of 
the trauma and other reexperiencing 
phenomenon.  It is possible that the 
patient may not have had recall of 
specific details of his Vietnam 
experiences, as individuals with [post-
traumatic stress disorder] may be unable 
to recall part or all of their traumatic 
experience.  However, this explanation 
seems unlikely given his report of recall 
of these events previously.  It is, 
therefore, my opinion that the first time 
a valid diagnosis of [post-traumatic 
stress disorder], based upon the 
patient's Vietnam stressor, can be made 
is as of August 10, 1989.

In an August 2002 letter, Dr. Jarvis indicated that he had 
reviewed the April 2002 independent medical expert opinion.  
He stated that the opinion did not take into consideration 
the Social Security determination of April 1989, which 
granted the veteran disability benefits back to October 1, 
1986, for a primary diagnosis of post-traumatic stress 
disorder and a secondary diagnosis of depression with 
dependent personality.  Dr. Jarvis added that Dr. Robert 
Behrns, had indicated in the April 1989 determination that a 
reasonable onset date could be July 1988, but that a review 
of the veteran's work history could indicate an even earlier 
onset date.  Dr. Jarvis pointed out that the Social Security 
Administration determined that the veteran had post-traumatic 
stress disorder with it beginning October 1, 1986, which was 
a matter of fact available in the records.  He concluded the 
following:

In conclusion, I would like to offer this 
opinion.  The [Social Security 
Administration] essentially documents 
that Mr. [redacted] had a primary diagnosis of 
PTSD beginning 10/1/86, as  
aforementioned.  I have known [the 
veteran] for five years and in that time 
have been with him during his struggles 
with his intrusive memory, recurrent 
traumatic experiences, flashbacks, and 
the whole fundamental gamut of PTSD 
Symptomatology.  [The veteran] is, in my 
opinion, a patriot, who not only acted as 
a heroic combatant, but also as an 
American who struggles every day with his 
past.  That past, that struggle, are the 
traumatogenic experiences that he 
repeatedly confronted in Vietnam in 
defense of his camp and his brothers.  He 
didn't hide in the hooch or stay in the 
radio room as he might have.  He was 
there in pitched conflict whenever and 
wherever he was needed.  He killed people 
across the runway, in hand-to-hand in the 
birddog bunkers, fought outside of his 
hooch as the base camp was being overrun, 
and even repaired helicopter radios under 
fire with tracers and rockets lighting up 
the night.  Those same tracers and 
rockets replay and light up [the 
veteran's] traumatic present.  What often 
goes unsaid in considering PTSD is that 
traumatic experiences change individuals 
biologically and that those changes for 
many are permanent.  [The veteran] did 
his job above and beyond, and served us 
all.

In my opinion, Mr [redacted] at the very least 
has PTSD from the date identified by 
Social Security in their determination of 
10/1/86.  Regardless of whether the 
[B]oard finds for [the veteran], his 
battles go on.  His trauma continues. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).  The Board notes that the 
statute and the regulation are essentially the same as they 
were in 1984.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of December 5, 1988, for the award of service connection 
for post-traumatic stress disorder.  The reasons follow.

The veteran underwent the Minnesota Multiphasic Personality 
Inventory and the Wechsler Memory Scale testing on December 
5, 1988.  While it appears that Dr. Dwight did not interpret 
the testing results until October 1989, the testing was 
performed on December 5, 1988, which testing resulted in a 
diagnosis of post-traumatic stress disorder.  Thus, the Board 
finds that this is when the facts in the record establish 
that the veteran had post-traumatic stress disorder due to 
disease or injury in service.  Accordingly, December 5, 1988, 
is the appropriate effective date for the award of service 
connection for post-traumatic stress disorder.  

The Board finds, however, that an effective date earlier than 
December 5, 1988, is not warranted.  First, the Board must 
note that while there are medical records, which show 
psychiatric diagnoses, prior to December 21, 1984, the 
effective date in this case cannot be any earlier than 
December 21, 1984, as that is when the veteran filed his 
claim for service connection for post-traumatic stress 
disorder.  See 38 U.S.C.A. § 5110(a) (effective date of an 
award based on claim for service connection "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor); 38 C.F.R. 
§ 3.400 (effective date of award of compensation based on 
original claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later") (emphasis added.)  
Thus, even if entitlement to service connection for post-
traumatic stress disorder was shown prior to December 21, 
1984, the "later" date is the date of claim.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than December 5, 1988.  
Prior to December 5, 1988, there is no diagnosis of post-
traumatic stress disorder based upon the veteran's reporting 
inservice stressors or based upon the veteran's report of 
having been in Vietnam.  While a January 1985 VA treatment 
report shows that the veteran was given a "PTSD intake," 
the VA psychiatrist determined, after the veteran had been 
hospitalized since December 1984, that the veteran had 
schizotypal personality disorder.  It was noted that the 
veteran should be considered for a post-traumatic stress 
disorder diagnosis, but the VA psychiatrist determined that 
the veteran had a psychiatric disorder other than post-
traumatic stress disorder.  The Board does not find that this 
is evidence of post-traumatic stress disorder.  This VA 
psychiatrist had an opportunity to examine the veteran for 
almost two months and found that the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.  
This is evidence against the claim for an effective date 
earlier than December 1988 for the award of service 
connection for post-traumatic stress disorder.

In March 1985, a private physician entered a diagnosis of 
history of alcoholism.  In February 1986, the social worker, 
after having seen the veteran on three occasions, diagnosed 
major depression and alcohol dependence, in remission.  In an 
October 1986 private medical record, the physician noted that 
the veteran had been seen 11 times from February 1986 to 
August 1986.  He entered diagnoses of major depression and 
alcohol dependence, in remission.  In January 1987, while the 
examiner entered a diagnosis of rule out post-traumatic 
stress disorder, that is not a diagnosis of post-traumatic 
stress disorder.  Rather, it is a preliminary finding.  
Service connection is warranted when a disability results 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  A diagnosis to 
rule out post-traumatic stress disorder cannot be determined 
to be a "disability."

In August 1988, it was noted that a diagnosis of post-
traumatic stress disorder had been considered.  The record 
does not reflect that a diagnosis of post-traumatic stress 
disorder was actually entered.  In November 1988, Dr. Leonard 
determined that the veteran might later develop post-
traumatic stress disorder and he diagnosed decompensated 
paranoid schizophrenia.

These examiners, who entered diagnoses of psychiatric 
disorders prior to December 1988, made their findings 
contemporaneously to having examined the veteran.  The Board 
finds that such gives these medical records high probative 
value.  Many of the examiners noted in detail the stressors 
that the veteran reported.  Even when the veteran complained 
of post-traumatic stress disorder symptomatology, a diagnosis 
of post-traumatic stress disorder was not entered prior to 
December 1988.  

The Board has reviewed the professional opinions from Dr. 
Jarvis.  In the December 2001 opinion, Dr. Jarvis is 
remarkably equivocal.  He points out specific medical records 
and then states how this could be evidence of post-traumatic 
stress disorder prior to August 19, 1989.  For example, he 
stated, "Dr. Morrow's note of 2/6/85, delineates 'flat, 
distant and cold thoughts at his stay here and a paucity of 
ideation.'  Once again, the case can be made that [the 
veteran] was experiencing post-traumatic stress symptoms in 
the form of emotional numbing, distancing, avoidance and in 
defensive style avoiding discussion about painful material."  
Also, "The [Minnesota Multiphasic Personality Inventory] of 
1/16/84 . . . appears to be supportive of a Post-Traumatic 
Stress Disorder diagnosis . . . ."  Further, "Dr. [] Morrow 
. . . draws the diagnostic impression that [the veteran] has 
a passive-aggressive personality and possible schizophrenic 
disorder with zoophilia tendencies, schizotypal personality 
disorder. . . .  He also suggests that there is an 
unconscious underlying anxiety, sleep disturbance, 
deterioration in levels of functioning, particularly work and 
social relationships over the past several years.  These 
symptoms, while appearing to be consistent with a schizotypal 
personality disorder, may either represent not only co-morbid 
personality disorder presentation, but also Post-Traumatic 
Stress Disorder."  Essentially, Dr. Jarvis gives every 
indication that the veteran had post-traumatic stress 
disorder as of 1984.

However, following his review of the independent medical 
expert opinion, wherein she stated that she believed the 
earliest effective date of a valid diagnosis of post-
traumatic stress disorder was August 10, 1989, Dr. Jarvis 
changed his determination of the correct effective date to 
October 1, 1986.  Thus, when he was faced with conflicting 
evidence, he changed his determination to a later date.  Dr. 
Jarvis's opinions are either equivocal or in conflict with 
each other and are of diminished probative value as a result.  

In Dr. Jarvis's August 2002 opinion, he points to the date 
that the Social Security Administration selected in granting 
disability benefits.  As stated above, in 1986, there was an 
absence of evidence of a diagnosis of post-traumatic stress 
disorder.  The Board is not bound by the laws that apply to 
the Social Security Administration and how it determines the 
effective date of disability benefits.  Regardless, just 
because the Social Security Administration determined that 
the veteran became disabled as of October 1, 1986, with a 
primary diagnosis of post-traumatic stress disorder, does not 
mean that that is the appropriate effective date for VA 
benefits.  Again, the medical records created 
contemporaneously in 1984, 1985, and 1986 did not show that 
the veteran had a diagnosis of post-traumatic stress disorder 
based upon his service in Vietnam.  A finding by the Social 
Security Administration is not binding on VA.  

Of particular significance, however, reducing the probative 
value of Dr. Jarvis's opinions are the inaccurate facts that 
he reports.  Specifically, his claim that the veteran engaged 
in hand-to-hand combat and killed others while in Vietnam.  
The veteran has never claimed, in reporting his stressors 
from Vietnam, that he engaged in hand-to-hand combat, to 
include killing another person.  The veteran's report of 
stressors since 1989 have been wholly consistent.  He has 
stated that his base was under mortar attack, that he saw a 
lot of dead bodies, and that his base was overrun by the 
enemy.  He even stated that he witnessed someone being 
killed.  He has never stated that he killed anyone.  In April 
1990, the veteran provided a more detailed description of his 
stressors.  While the details were far more descriptive than 
he provided in 1989, they are wholly consistent with those he 
reported in 1989 and in various medical records dated prior 
to 1989.  However, Dr. Jarvis stated in both of his reports 
that the veteran engaged in hand-to-hand combat and killed 
"people across the runway."  The Board finds the 
discrepancy between the stressors that the veteran reports 
and the stressors that Dr. Jarvis reports (which are clearly 
exaggerated) provide an additional basis for the Board to 
accord his opinions less probative value.  

Paramount in any earlier effective date case is basic 
entitlement to a disability due to disease or injury in 
service.  See 38 U.S.C.A. § 1110.  In this case, there must 
have been a disability due to post-traumatic stress disorder.  
The Board is aware that there is a conflict in the record.  
Contemporaneous records do not establish a diagnosis of post-
traumatic stress disorder prior to December 1988.  The Social 
Security Administration disability records do not, quite 
simply, establish a diagnosis of post-traumatic stress 
disorder prior to 1988.  The Board is aware that the veteran 
has been granted Social Security Administration disability 
benefits as of October 1, 1986, based upon a primary 
diagnosis of post-traumatic stress disorder; however, as 
stated above, that finding is not binding on VA.  The Board 
has the records that the Social Security Administration used 
in awarding him disability benefits with the Social Security 
Administration.  The Board finds no diagnosis of post-
traumatic stress disorder prior to 1988.  The independent 
medical expert opinion provides an effective date of August 
10, 1989.  Dr. Jarvis's opinions provide conflicting 
effective dates-1984 and 1986.  The Board finds that the 
most probative evidence is the Minnesota Multiphasic 
Personality Inventory testing, which is the earliest 
documentation of a diagnosis of post-traumatic stress 
disorder as of December 5, 1988.  The fact that the veteran 
showed some symptomatology of post-traumatic stress disorder 
prior to that date does not establish a reasonable basis for 
a finding that the veteran had post-traumatic stress disorder 
prior to December 5, 1988.  Again, medical professionals and 
clinical psychologists did not enter a diagnosis of post-
traumatic stress disorder prior to December 1988, even when 
the veteran reported some post-traumatic stress disorder 
symptomatology.  The first diagnosis of post-traumatic stress 
disorder shown in the record is December 5, 1988.

The evidence supporting the veteran's claim for an effective 
date earlier than 1988 are the veteran's assertions and Dr. 
Jarvis's assertions.  The veteran, however, is not competent 
to state that he had post-traumatic stress disorder prior to 
1988.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Dr. Jarvis's assertions are of diminished probative 
value, for the reasons stated above.  Again, his opinions are 
either equivocal or in conflict with each other, or premised, 
apparently, upon an extensively embellished factual scenario.  

Accordingly, to the extent that the veteran has asserted he 
warranted an earlier effective date for the award of service 
connection for post-traumatic stress disorder, the Board 
agrees, and has granted an effective date of December 5, 
1988.  To the extent that the veteran and his representative 
have asserted that the veteran warrants an effective date 
earlier than December 5, 1988, the preponderance of the 
evidence is against his claim, for the reasons stated above.  
The Board does not find that there is any doubt that needs to 
be resolved in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date of December 5, 1988, for the 
award of service connection for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

